PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,527,390
Issued: 7 Jan 2020
Application No. 16/243,316
Filed: 9 Jan 2019
For: System and Method of Marksmanship Training Utilizing an Optical System

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed August 23, 2021, properly treated under 37 CFR 1.78(e), to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to the prior-filed nonprovisional applications listed on the concurrently-filed Application Data Sheet (ADS).  

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(d)(3). In addition, the petition under 37 CFR § 1.78(e) must be accompanied by:

(1)	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;

(2)	the petition fee set forth in § 1.17(m); and

(3)	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional. The Director may require additional where there is a question whether the delay was unintentional.

A review of the record indicates petitioner did not make proper benefit claims to prior-filed nonprovisional applications as required by 35 U.S.C. § 120 and 37 CFR 1.78 in an ADS within the time period provided by 37 CFR 1.78(d)(3). The underlying application issued as U.S. Patent No. 10,527,390 on January 7, 2020. Therefore, the appropriate avenue of relief for adding or correcting benefit claims to prior-filed applications after issuance of the application into a patent See MPEP § 1481.03(II).

With the present petition, petitioner submitted a $1050.00 petition fee, a completed certificate of correction form, and a $160.00 certificate of correction fee.

The petition does not satisfy items (1) and (3) above. 

With respect to item (1), petitioner has not filed the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application on an Application Data Sheet. Any renewed petition must be accompanied by a corrected ADS with all of the changes properly marked in accordance with 37 CFR 1.76(c).

With respect to item (3), petitioner has submitted the required statement of unintentional delay.1 However, the USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, a petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

In the instant case, petitioner has not provided any explanation of the facts and circumstances surrounding the delay in filing the benefit claim correction and instant petition. Details regarding the cause of petitioner’s failure to timely file the benefit claim, when the failure to timely file the benefit claim was discovered, and the delay between discovery of the failure to timely file the benefit claim and filing of the petition under 37 CFR 1.78 are of particular relevance. Petitioner should provide relevant dates and identify responsible parties where appropriate. 

See MPEP § 711.03(c)(II)(C)-(H) for additional guidance on the information required to establish that the entire delay was unintentional.






By mail:		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
40l Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web2

Any questions concerning this matter may be directed to the undersigned at (571) 270-7064.


/KATHERINE ZALASKY MCDONALD/Petitions Examiner, OPET                                                                                                                                                                                                        




    
        
            
        
            
        
            
    

    
        1 The language in the petition varies slightly from that required by 37 CFR 1.78(e) but is being construed to mean that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and the date the claim was filed was unintentional. Petitioner must inform the Office if this is an incorrect interpretation.
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)